DeNNY, J.
The evidence offered by the respective plaintiffs in the trial below is sufficient to carry these cases to the jury on the issues of defendants’ alleged negligence. Phillips v. Nessmith, 226 N. C., 173, 37 S. E. (2d), 178; Wall v. Bain, 222 N. C., 375, 23 S. E. (2d), 330; Pearson v. Luther, 212 N. C., 412, 193 S. E., 739; Lincoln v. R. R., 207 N. C., 787, 178 S. E., 601.
The defendants contend that if it be conceded that the defendant Dawson was operating the truck of his codefendant in a negligent manner *215at tbe time of tbe collision referred to herein, these plaintiffs are not entitled to recover as a matter of law, by reason of tbe contributory negligence of George Rouse and tbe intestates as shown by tbe evidence.
Conceding, but not deciding, that there is evidence of contributory negligence on tbe part of George Rouse and tbe intestates, it is not of such a character as would justify bolding it to be so as a matter of law. Tbe evidence offered on this -record justifies tbe conclusion that these cases should be submitted to tbe jury on tbe proper issues raised by tbe pleadings. Wall v. Bain, supra; Manheim v. Blue Bird Taxi Corp., 214 N. C., 689, 200 S. E., 682; Pearson v. Luther, supra.
Tbe judgment of tbe court below is
Reversed.